DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant recites “a second container” in both line 12 and 13.  It appears the second utterance of “a second container” is referencing the previously recited “a second container” and applicant is not reciting an additional second container. Applicant should change the second “a” to “the” to address the informality. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Applicant recites “the top surface” in line 3.  It appears clear that applicant is referencing the previously recited “a protector top surface” in line 2 and not “a top surface” of the container in line 2 of claim 1.  Applicant is encouraged to amend the limitation in question to read “the protector top surface”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Applicant recites ‘the top and bottom surface” in lines 2-3.  It appears clear applicant is referencing the previously recited top surface surface and the bottom surface” or “the top and bottom [[surface]] surfaces”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Applicant recites “the conduit” in line 11 whereas previously reciting “a first conduit”.  It appears clear applicant is referencing the first conduit but an amendment adding “first” to the questioned limitation would remove any potential confusion.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Applicant recites “the first top” in line 5.  It appears the previously recited “a first top surface” is being referenced and applicant mistakenly omitted the word “surface”. The same issues exists with respect to “the second top” in line 12. Applicant recites “the at least one port of the second container ports” in line 16.  It appears the word “the” is a typo as removal will resolve the informality and provide antecedent basis for the same term subsequently recited in claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant recites “the conduit” three separate times in lines 2 and 3 while previously reciting a first conduit and a second conduit.  It is not clear which conduit is being referenced. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In light of the 112 rejections above, those claims are examined below as best understood.
Claims 1-3, 5-6, 8-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5814453 B1 (JP’453 – note applicant cited this reference in one of the two IDSs filed 1/5/2021 and provided a copy of the English Translation (see Pair Foreign Reference, 11 pages, filed 1/5/2021) that did not include figures.  A copy of the published foreign document with the figures that correspond to the English Translation reference numbers is provided with this Office Action).

With regard to claim 1, JP’453 discloses a container (10, fig. 1, paragraph 0030) comprising: 
a top surface (32, fig. 1), a bottom surface (the surface opposite the top surface) and at least one side surface (36 or 35, fig. 1) oriented between the top and the bottom surface (shown in fig. 1), wherein the at least one side surface defines at least one exit port (37, fig. 1) and at least one entrance port (38, fig. 1) to the container, and wherein the container defines an internal cavity (the top, bottom and side surfaces define a container having an internal cavity that is sized to receive the conduit protector tube 20); 
a load bearing member oriented on at least one of: the top surface (the cable protector is described as being suitable for use in laying electric cables, fiber cables and other cables in the ground or on the ground – paragraph 0001 of the English translation – the top surface becomes a load bearing member that supports the load of dirt placed on top of it when in use as intended), bottom surface (even a cable protector placed on the ground will have a load bearing member on the bottom surface that supports the load of the combined container and conduit) or the at least one side surface; 
a first conduit comprising a first cable (applicant has disclosed the first conduit is a first cable and not different structures.  The first cable is not shown in the figures, but disclosed in paragraph 0032 of the English Translation, in the field of intended use, a cable is passed through the container) extending from the at least one entrance port to the at least one exit port (the portion of the cable that is located within the container extends from the entrance port to the exit port), and 
at least one conduit protector (20, fig. 1) configured to connect the first cable to a second cable of a second conduit in a second container (the conduit protector is configured to connect the first cable (the portion of the cable that is housed between the entrance and exit ports) to a second cable (the portion of the cable that is housed between the entrance and exit ports of the second container) in the same way that applicant’s claimed device is configured to connect first and second cables in that discrete cables are not described as being connected to each other at the conduit protector but rather that the conduit protector of one container interfaces with the conduit protector of a second container such that the cable can extend through both.  To the extent that the conduit protector tube of JP’453 is sized to have a cable inserted into it in paragraph 0032, the conduit protector tube is sized (see paragraph 0035 disclosing the inner diameter of the conduit protector to be 90 mm, a size much larger than the diameter of typical data or power lines) to also receive a cable to cable connection device that would fit in a 90 mm diameter cylinder and that would allow the device to be configured to connect the first cable to a second cable of a second container) and 
a container connector (22/23, fig. 1, paragraph 0033 of the English translation) configured to couple the container with a second container (the female socket 22 at one end of the container and the male socket at the other end of the socket are configured to the respective female and male sockets of an adjacent container as described in paragraph 0040 of the English translation), wherein the container connector is configured to adjust an angular orientation between the container and the second container (shown in fig. 7, the configuration of the male and female sockets allows a connection of a second container to the first container at an angled orientation.  The interface between female and male sockets allows the angular orientation between two containers to be adjusted).  

With regard to claim 2, JP’453 discloses the container of claim 1 as set forth above, and further discloses wherein the first conduit transmits through the container at least one of: electricity, light (paragraph 0032 of the English translation disclosing an optical fiber cable as the first conduit), data, solid, liquid, or gas.  

With regard to claim 3, JP’453 discloses the container of claim 2 as set forth above, and further discloses wherein the at least one conduit protector is adjacent to the at least one entrance port or the at least one exit port (shown in fig. 1, the conduit protector is adjacent both the entrance port and the exit port), and comprises a protector port (the opening of the conduit protector tube 20 is considered a protector port) that substantially aligns with the at least one entrance port or the at least one exit port (as shown in figs. 1 and 7, the conduit protector tube of each container is substantially aligned with both the entrance and exit ports of that container).  

(as described in paragraph 0032 of the English translation a cable is inserted through the protector port in order to provide protection of the cable).  

With regard to claim 6, JP’453 discloses the container of claim 2 as set forth above, and further discloses wherein the first conduit comprises a chemical component (every conduit has a chemical component associated with the material the conduit is made from).  

With regard to claim 8, JP’453 discloses the container of claim 1 as set forth above, and further discloses wherein the load bearing member supports ground infrastructure for indoor or outdoor vehicular, pedestrian, or other purposes (This statement of the field of intended use does not further limit the structure of the claimed apparatus.  It should be noted that when the container of JP’453 is used to protect a cable that has been buried the load bearing member supports the ground that has been placed on top of the container, and thus the container is capable of performing the function of supporting a pedestrian that walks over the earth that has been placed over the container).  

With regard to claim 9, JP’453 discloses a container (10, fig. 1, paragraph 0030) comprising: 
a top surface (32, fig. 1), a bottom surface (the surface opposite the top surface) and at least one side surface (36 or 35, fig. 1) oriented between the top and the bottom surface (shown in fig. 1), wherein the at least one side surface defines at least one exit port (37, fig. 1) and at least one entrance port (38, fig. 1) to the container, and wherein the container defines an internal cavity (the top, bottom and side surfaces define a container having an internal cavity that is at least sized to receive the conduit protector tube 20); 
(the cable protector is described as being suitable for use in laying electric cobles, fiber cables and other cables in the ground or on the ground – paragraph 0001 of the English translation – the top surface becomes a load bearing member that supports the load of dirt placed on top of it when in use as intended), bottom surface  (even a cable protector placed on the ground will have a load bearing member on the bottom surface that supports the load of the combined container and conduit) or the at least one side surface; 
a first conduit (not shown in the figures but disclosed in paragraph 0032 of the English Translation, in the field of intended use a cable is passed through the container) extending from the at least one entrance port and the at least one exit port (the portion of the cable that is located within the container extends from the entrance port to the exit port), wherein the conduit is configured to transmit through the container (when the container is used to protect a fiber optic cable conduit that is in use, the fiber optic cable will transmit ) and, 
a conduit protector (20, fig. 1) configured to connect the first conduit to a second conduit in a second container (the conduit protector is configured to connect the first cable (the portion of the cable that is housed between the entrance and exit ports) to a second cable (the portion of the cable that is housed between the entrance and exit ports of the second container) in the same way that applicant’s claimed device is configured to connect first and second cables in that discrete cables are not described as being connected to each other at the conduit protector but rather that the conduit protector of one container interfaces with the conduit protector of a second container such that the cable can extend through both.  To the extent that the conduit protector tube of JP’453 is sized to have a cable inserted into it in paragraph 0032, the conduit protector tube is sized (see paragraph 0035 disclosing the inner diameter of the conduit protector to be 90 mm, a size much larger than the diameter of typical data or power lines) to also receive a cable to cable connection device that allows the device to be configured to connect the first cable to a second cable of a second container)  and 
a container connector (22/23, fig. 1, paragraph 0033 of the English translation)  configured to couple the container and the second container (the female socket 22 at one end of the container and the male socket 23 at the other end of the socket are configured to respective female and male sockets of adjacent container as described in paragraph 0040 of the English translation), wherein the container connector is configured to adjust an angular orientation between the container and the second container (shown in fig. 7, the configuration of the male and female sockets allows a connection of a second container to the first container at an angled orientation.  The interface between female and male sockets allows the angular orientation between two containers to be adjusted).  

With regard to claim 10, JP’453 discloses the container of claim 9 as set forth above, and further discloses wherein the conduit transmits through the container at least one of: electricity (as described in paragraph 0032 of the translation a wire can be the cable that is passed through the container.  When used as intended the wire will transmit electricity), solid, liquid, or gas.  

With regard to claim 11, JP’453 discloses the container of claim 9 as set forth above, and further discloses wherein the conduit protector is adjacent to the at least one entrance port or the at least one exit port (shown in fig. 1 the conduit protector is adjacent both the entrance port and the exit port), and comprises a protector port (the opening of the conduit protector tube 20 is considered a protector port) that substantially aligns with the at least one entrance port or the at least one exit port (as shown in figs. 1 and 7, the conduit protector tube of each container is substantially aligned with both the entrance and exit ports of that container).  

(the top surface of the container is capable of performing the function of non-slipperiness when it is dry).  

With regard to claim 13, JP’453 discloses the container of claim 9 as set forth above, and further discloses wherein the load bearing member supports ground infrastructure for indoor or outdoor vehicular, pedestrian, or other purposes (This statement of the field of intended use does not further limit the structure of the claimed apparatus.  It should be noted that when the container of JP’453 is used to protect a cable that has been buried the load bearing member supports the ground that has been placed on top of the container, and thus the container is capable of performing the function of supporting a pedestrian that walks over the earth that has been placed over the container).  

With regard to claim 14, JP’453 discloses a system of modular containers (10/10, figs. 1, 5 and 7, paragraph 0030) comprising: 
a first container (10, fig. 5 and 7, the first container shown in the series of containers) with a first top surface (32, fig. 1), a first bottom surface (the surface opposite the top surface) and first container sides (35/36, fig. 1) comprising a first left side (the side opposite the first right side 33, fig. 1), first right side (33, fig. 1), first front side (36, fig. 1), and first back side (35, fig. 1), wherein the first container sides are oriented between the first top and the first bottom surface (shown in fig. 1); 
first container ports (37/38, fig. 1) comprising a first exit port (37, fig. 1) or a first entrance port (38, fig. 1); 
a first conduit, comprising a first cable (not shown in the figures but disclosed in paragraph 0032 of the English Translation, in the field of intended use a cable is passed through the container), transmitting through the first container (when the cable that is passed through the container is a fiber optic cable as disclosed by paragraph 0032 that cable will transmit through the container when in use as intended); 
a second container (10, figs. 5 and 7, the second container shown in series adjacent what has been identified as the first container) with a second top surface, a second bottom surface and second container sides comprising a second left side, second right side, second front side, and second back side, 3S/N: 16/596,362 wherein the second container sides are oriented between the second top and the second bottom surface (the second container is identical to the first container described above and has the same corresponding structure recited herein); 
second container ports (37/38, fig. 1) comprising second exit port (37, fig. 1) or a second entrance port (38, fig. 1); 
wherein at least one port of the first container ports is substantially aligned with the at least one port of the second container ports (as shown in fig. 5 the exit port of the first container is substantially aligned with the entrance port of the second container); 
a second conduit (not shown in the figures but disclosed in paragraph 0032 of the English Translation, in the field of intended use a cable is passed through the container), comprising a second cable (the portion of the cable that has been inserted through the first container that is contained within the second container), transmitting through the second container (when the cable that is passed through the second container is a fiber optic cable as disclosed by paragraph 0032 that cable will transmit through the second container when in use as intended); and 
at least one conduit protector (20/20, figs. 1, 5 and 7) configured to connect the first cable to the second cable adjacent to the at least one port of the first container ports (the conduit protector is configured to connect the first cable (the portion of the cable that is housed between the entrance and exit ports) to a second cable (the portion of the cable that is housed between the entrance and exit ports of the second container) in the same way that applicant’s claimed device is configured to connect first and second cables in that discrete cables are not described as being connected to each other at the conduit protector but rather that the conduit protector of one container interfaces with the conduit protector of a second container such that the cable can extend through both.  To the extent that the conduit protector tube of JP’453 is sized to have a cable inserted into it in paragraph 0032, the conduit protector tube is also sized (see paragraph 0035 disclosing the inner diameter of the conduit protector to be 90 mm, a size much larger than the diameter of typical data or power lines) to receive a cable to cable connection device that allows the device to be configured to connect the first cable to a second cable of a second container), and 
a container connector (22/23, fig. 1, paragraph 0033 of the English translation) configured to couple the first container and the second container (the female socket 22 at one end of the container and the male socket 23 at the other end of the socket are configured to respective female and male sockets of adjacent container as described in paragraph 0040 of the English translation), wherein the container connector is configured to adjust an angular orientation between the first and second containers (shown in figs. 5 and 7, the configuration of the male and female sockets allows a connection of a second container to the first container at an angled orientation as indicated in fig. 7.  The interface between female and male sockets of adjacent containers allows the angular orientation between two containers to be adjusted).  

With regard to claim 16, JP’453 discloses the system of modular containers of Claim 14 as set forth above, and further discloses wherein the first exit port is substantially aligned with the second entrance port (shown in fig. 7) so that the first and second containers are parallel to a ground infrastructure axis (provided the container are placed on a level ground surfaces the containers will be parallel to a ground infrastructure axis that is in the plane of the level ground surface).   

(shown in both figs. 5 and 7) so that the first or second containers are perpendicular to a ground infrastructure axis (the ground infrastructure axis is not limited by any meaningful reference point and thus a ground infrastructure axis can be selected that is located in the plane of a level ground surface in a direction that is perpendicular to the axis of the first and second containers of fig. 5.  In addition, provided the system is set on level ground the side walls of the container are perpendicular to an axis located in the plane of the level ground).  

With regard to claim 18, JP’453 discloses the system of modular containers of Claim 14 as set forth above, and further discloses wherein the at least one port of the first container ports that is substantially aligned with the at least one port of the second container ports (shown in fig. 5).  

With regard to claim 19, JP’453 discloses the system of modular containers of claim 18 as set forth above, and further discloses wherein the conduit is positioned through the first exit port to the second entrance port (shown in fig. 1 when used as intended to protect a conduit such as a wire or fiber optic cable that has been installed in the system, the conduit will be position through the first exit port and the second entrance port).  

Allowable Subject Matter
Claims 4, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4, the prior art fails to teach or suggest a container having at least one conduit protector comprising a protector top surface and left and right protector sides extending from the top surface, together in combination with the other claim elements.  With regard to claim 7, the prior art fails to teach or suggest a container or system having a data center to collect a conduit data from the conduit, together in combination with the other claim elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DAVID R DEAL/Examiner, Art Unit 3753